--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Separation Agreement
 
This Separation Agreement (the “Agreement”) is entered into as of April 23, 2013
(the “Effective Date”), by and among Producers Sales Organization, a California
corporation (“Consultant”), John Hyde (“Hyde”), Image Entertainment, Inc., a
Delaware corporation (the “Company”), and RLJ Entertainment, Inc. a Nevada
corporation (“RLJE”) (collectively referred to herein as the “Parties”).
 
W i t n e s s e t h:
 
WHEREAS, Consultant, Hyde and the Company are parties to that certain Consulting
Agreement, dated as of April 14, 2010, as amended by that First Amendment to
Consulting Agreement, dated as of July 12, 2010 (together, the “Consulting
Agreement”);
 
WHEREAS, as of October 3, 2012, Hyde was appointed President of Global and
Strategic Development of RLJE, and was elected as a member of the Board of
Directors of RLJE, in connection with certain transactions involving RLJ
Acquisition, Inc., the Company and Acorn Media Group, Inc. (“Acorn”), which
resulted in RLJE becoming the parent corporation of the Company and Acorn
(collectively, the “Transactions”);
 
WHEREAS, as of October 3, 2012, upon the closing of the Transactions, (x) all of
Consultant’s purchased equity and Hyde’s Type A and B restricted stock were
exchanged for shares of fully vested common stock in RLJE and (y) all of Hyde’s
Type C restricted stock and stock options to purchase Company common stock were
terminated, and Consultant and Hyde have no additional options, restricted stock
or rights to additional options or restricted stock in the Company or RLJE;
 
WHEREAS, Hyde desires to resign from all of his remaining positions, offices and
titles, including memberships on the Boards of Directors, of the Company, RLJE,
and all of their affiliates, in each case, effective as of April 23, 2013 (the
“Separation Date”);
 
WHEREAS, the Parties agree that Consultant is entitled to certain termination
benefits under the Consulting Agreement, subject to Consultant’s execution of
this Agreement; and
 
WHEREAS, the Company, Consultant and Hyde now wish to fully and finally resolve
all compensation and benefits related matters between them, subject to the terms
set forth below.
 
NOW, THEREFORE, in consideration of, and subject to, the receipt of the
termination benefits payable to Consultant pursuant to the Consulting Agreement,
and such other matters as are agreed upon below, the adequacy of which is hereby
acknowledged by Consultant, and which Consultant acknowledges that it would not
otherwise be entitled to receive, Consultant, Hyde  and the Company hereby agree
as follows:
 
1.             Resignation.  As of the Separation Date, Hyde hereby resigns from
all of his positions, offices and titles, including memberships on the Boards of
Directors, of the Company, RLJE, and all of their affiliates.  Without limiting
the previous sentence and as of the Separation Date, Hyde hereby resigns as
President of Global and Strategic Development of RLJE and as a member of the
Board of Directors of RLJE.  Hyde agrees that he will, from time to time, sign
such additional documents as may be reasonably requested by RLJE to confirm his
resignations as specified under the terms of this section.  The Consulting
Period, as defined in the Consulting Agreement, is hereby terminated as of the
Separation Date.

--------------------------------------------------------------------------------

2.             Payments and Benefits to Consultant and Hyde. In full and final
consideration of all obligations to Consultant, subject only to the remainder of
the terms and conditions of this Agreement, RLJE and the Company agree to pay or
provide the following to Consultant and/or Hyde:
 
(a)            Continuation of Consulting Fees.  Continued payment of the
Consulting Fee, at its current annual rate, for 52 weeks from the Effective
Date, payable in accordance with the Company’s existing payment practices.  If
any such payment is not paid when due, such payment shall accrue interest at a
rate of 12% per annum, compounded quarterly, from the date such payment was due
until the date such payment is actually paid;
 
(b)            Unreimbursed Expenses.  Reimbursement of all unreimbursed
expenses incurred through the Separation Date pursuant to Section 3 of the
Consulting Agreement, which amount is equal to $428.66.  Prior to the Effective
Date, the Company shall provide a schedule specifying the various
Consultant/Hyde expense reports that such payment is reimbursing, to the extent
that Consultant/Hyde, has previously submitted such expense reports.  Consultant
and Hyde acknowledge and agree that the amounts reflected on such schedule are
all the expenses that Consultant and Hyde is owed.
 
(c)            Computer Equipment.  Hyde may retain his Company provided laptop
computer, provided, that he wipes all Company/RLJE data and information from its
storage prior to the Effective Date, and Hyde will cooperate in providing
reasonable assurances, either before or after the Effective Date, that he has
complied with this section.  Hyde represents and warrants that he has not copied
any Company or RLJE data on such computer, and covenants that he will not do so
before removing such data from the devices; and
 
(d)            Release Waiver.  For the avoidance of doubt, the Company and
Consultant hereby waive the provisions of the last paragraph of Section 4(c) of
the Consulting Agreement [mutual waiver and release requirement].
 
3.             Confidentiality of Agreement.  Except as may be required by law
or court order, neither Consultant, Hyde, their attorney, nor any person acting
by, through, under or in concert with them shall disclose the terms of this
Agreement or its existence to any individual or entity other than their
immediate family and accountants or tax preparers as may be necessary. In the
event that a disclosure authorized by this Agreement is made, Consultant and
Hyde shall inform the person to whom information is disclosed of the
confidential nature of this Agreement and its terms and that, upon being
informed of the terms of this Agreement, the person shall be equally bound by
the provisions of this paragraph.
 
4.             Advice of Counsel.  Consultant and Hyde have had the advice of
independent legal counsel of their own choosing in negotiations for and the
preparation of this Agreement.  Consultant and Hyde has executed this Agreement
after careful and independent investigation, understands all of its terms, and
agrees to those terms voluntarily, and affirmatively warrants that they are not
executing this Agreement under fraud, duress or undue influence.
2

--------------------------------------------------------------------------------

5.             Integration.  This Agreement, the Consulting Agreement and the
other documents described or referred to herein set forth the final, sole, and
entire agreement between Consultant and Hyde, and the Company and RLJE, and
supersede any and all prior agreements, negotiations, discussions or
understandings between Consultant and Hyde, and the Company and RLJE concerning
the subject matter hereof.  This Agreement may not be altered, amended, or
modified, except by a further writing signed by all of the parties.
 
6.             Cooperation. Consultant and Hyde, as applicable, agree to provide
RLJE and the Company with Hyde’s reasonable cooperation regarding (a) any
matters relating to Hyde’s duties and responsibilities and (b) actual or
potential claims, controversies or lawsuits brought by or against RLJE or any of
its subsidiaries in which Hyde has knowledge of the particular facts or
circumstances giving rise to the claim. RLJE shall pay for any and all
reasonable out-of-pocket expenses incurred by Consultant and Hyde in connection
with such cooperation.
 
7.             Miscellaneous Provisions.
 
(a)            The provisions of this Agreement are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.
 
(b)            This Agreement shall be construed as a whole in accordance with
its fair meaning and in accordance with the laws of the State of New York. The
language in this Agreement shall not be construed for or against any particular
party.
 
(c)            This Agreement may be executed in ink or by facsimile and in one
or more counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument.
 
(d)            This Agreement shall apply to, bind, and inure to the benefit of
the Parties and their respective successors and assigns.
 
(e)            Any individual signing this letter on behalf of the Company or
RLJE represents and warrants to Executive that he/she has actual authority to
enter into this Agreement on behalf of the Company and RLJE, respectively.
 
(f)            The provisions of Section 17 of the Consulting Agreement are
hereby incorporated by reference into this Agreement, and as such shall remain
in full force and effect; provided, however, that any claim or dispute between
the parties arising out of a legal action brought by a third party against a
party to this Agreement, may be brought and tried in the same action or
proceeding as the third party action.
 
-- Signature page follows --
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Separation Agreement
on the dates indicated below.
 
 
RLJ Entertainment, Inc.
 
 
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: CEO
 
 
 
 
 
Image Entertainment, Inc.
 
 
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: CEO
 
 
 
 
 
Producers Sales Organization
 
 
 
 
 
By:
/s/ JOHN HYDE
 
 
Name:  John Hyde
 
 
Title:  Authorized Signatory
 
 
 
 
 
John Hyde, in his individual capacity
 
 
 
 
 
/s/ JOHN HYDE
 

 
 
4

--------------------------------------------------------------------------------